DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a multifunctional sidecar for a motorcycle wherein the base plate includes a first base board rotatably coupled to the frame by a first base hinge and a second base board rotatably coupled to the first base board by a second base hinge, the side plate includes a first side board rotatably coupled to the frame by a first side hinge, a second side board rotatably coupled to the first side board by a second side hinge, and a third side board rotatably coupled to the second side board by a third side hinge, and the rear plate includes a first rear board rotatably coupled to the frame by a first rear hinge, a second rear board rotatably coupled to the first rear board by a second rear hinge, and a third rear board rotatably coupled to the second rear board by a third rear hinge. Claims 3 – 5 and 8 depend from claim 1, and therefore, are also allowed.

Regarding independent claim 6, the prior art does not disclose a sidecar for a motorcycle wherein the second side of the frame includes a first insertion hole and a first coupling hole that is inclined and positioned between two opposite steps, wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                        

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611